DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The double patenting rejection is withdrawn in view of the terminal disclaimer.  Because applicant traverses the official notice taken in the previous action, and the language added to the independent claims differs from previous claims 7, 8, 15, and 16, a new reference is applied in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kansara, US 2016/0342844 in view of Dutilly et al., US 2010/0190555.


initially rendering, by the media player device, a first program of a program series for playback to a viewer [paras. 69, 92, 108, 112, , Figs. 3-5];
receiving, by the media player device, digital skip data relating to a second program of the same program series as the first program, wherein the digital skip data indicates at least one portion of the second program that is a duplicate of a viewed portion of the first program [Figs. 2-4, paras. 69, 77, 97, 182-184]; and
if the second program of the program series to the viewer within abo, the media player device automatically skipping the at least one portion of the second program that is a duplicate of the viewed portion of the first program [Fig. 5, paras. 71, 108, 110, 167, 184-188].
Kanasara is silent on skipping on the basis of an hour’s time between views.  Dutilly teaches a system for recapping video wherein if the subsequent viewing of a program rendered to the viewer within about one hour of the prior viewing of the program, the media player device automatically skipping the at least one portion of the second program that is a duplicate of the viewed portion of the first program, and otherwise rendering the at least one portion of the second program that is a duplicate of the viewed portion of the first program [if the program (e.g. video game) is not viewed for over an hour, recap is shown, while recap is skipped for breaks under an hour, Fig. 3, paras. 18, 19, 21, 31].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, thereby avoiding wasting the user’s time when they likely do not need the recap because the viewing break is so short.  This prevents annoying the user and uses resources more efficiently since processing is not wasted on generating or displaying unnecessary recaps.

[paras. 77, 96, 97, 106].

3 and 11. Kansara The automated process of claim 1 wherein the digital skip data defines the at least one portion of the second program that is a duplicate of the viewed portion of the first program according to start time and an end time [paras. 153, 179, 183].

4 and 12. Kansara teaches The automated process of claim 1 wherein the digital skip data defines the at least one portion of the second program that is a duplicate of the viewed portion of the first program according to a first presentation time stamp (PTS) representing a start time and a second presentation time stamp representing an end time [paras. 153, 179, 183].


Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kansara and Dutilly as cited above in view of Patel et al., US 2017/0034578.

5 and 13 (from 1 and 9). Kansara does not explicitly verify a viewed portion.  Patel teaches a media system further comprising the media player device verifying that the viewer has actually viewed the viewed portion of the first program [para s. 6, 31, 34, 53].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using Patel’s technique to avoid skipping portions that the user has not yet viewed.

[viewed portions are skipped, i.e. unviewed portions are not skipped, paras. 6, 31, 34, 55].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRN/

/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424